NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 18 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-50336

              Plaintiff - Appellee,                D.C. No. 3:13-cr-01552-DMS

    v.
                                                   MEMORANDUM*
 LUIS CRUZ-CARRASCO,

               Defendant - Appellant.

                      Appeal from the United States District Court
                         for the Southern District of California
                       Dana M. Sabraw, District Judge, Presiding

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Luis Cruz-Carrasco appeals from the district court’s judgment and

challenges the six-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Cruz-Carrasco contends that the district court procedurally erred by failing

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to address his non-frivolous mitigation arguments. We review for harmless error,

see United States v. Munoz-Camarena, 631 F.3d 1028, 1030 (9th Cir. 2011) (per

curiam), and find no error. The record reflects that the district court expressly

addressed Cruz-Carrasco’s mitigation arguments before it imposed a below-

Guidelines revocation sentence.

         AFFIRMED.




                                          2                                   14-50336